Citation Nr: 0836136	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel






INTRODUCTION

The veteran had active military service from June 1970 to 
August 1971 and from September 1990 to December 1990, 
including combat service in the Republic of Vietnam, and his 
decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) and diabetes mellitus.  

2.  The preponderance of the medical evidence shows that the 
veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-
connected.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
April 2003, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the veteran in December 
2004 and May 2007.  The Board finds that these notices, read 
as a whole, fully comply with VA's duty to notify.  Likewise, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  As the 
veteran's claim was readjudicated in June 2008, the Board 
finds that any deficiencies as to the timing of any aspect of 
VA's notice obligations are not prejudicial to the veteran.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication).  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran, and any error in this regard 
is harmless.   

As to the duty to assist, VA must make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
All efforts have been made to obtain relevant, identified 
evidence and VA has notified the veteran of any evidence that 
could not be obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was afforded VA examinations on his claim 
in December 2003, September 2006, and May 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The veteran claims that he is entitled to service connection 
for hypertension as secondary to his PTSD.  The veteran 
contends that his work as a physician's assistant in the 
Substance Abuse Clinic at a VA medical facility was very 
stressful and exacerbated his PTSD, which in turn aggravated 
his hypertension.  The veteran has stated that he monitored 
his blood pressure closely both at home and at work, and he 
noticed that he had an increase in his blood pressure that he 
attributes to an increase in his stress at work, which 
increased his PTSD symptoms such as anxiety and nightmares.  
He has stated that his blood pressure at work would range 
between 150-160/85-100, but at home it would range between 
115-130/72-82.  He has also stated that, because of his 
elevated blood pressures, his medications have been changed 
and/or the dosages of them increased without any noticeable 
improvement.    

The veteran had VA examinations in December 2003, September 
2006 and May 2008.  The examiners who conducted the 
examinations in December 2003 and September 2006 opined that 
the veteran's hypertension was not caused by his PTSD.  
However, these examiners failed to address the question of 
aggravation.  Pursuant to the Board's April 2007 remand 
instructions, the veteran was provided a new VA examination 
in May 2008.  By that time, the veteran had also been 
diagnosed to have diabetes mellitus and been granted service 
connection for this disability as well as PTSD.  Thus, the VA 
examiner was requested to provide opinions as to aggravation 
by both the veteran's PTSD and diabetes mellitus.

At the May 2008 examination, it was noted that the veteran 
was diagnosed to have hypertension in 1997 while receiving 
treatment for a myocardial infarction.  The examiner also 
noted that the veteran was diagnosed to have diabetes in 
2003.  The veteran reported that his PTSD was currently under 
control as he had been transferred from the Substance Abuse 
Clinic (where he had worked as a physician's assistant) to 
the GI Clinic.  He reported that, during his work in the 
Substance Abuse Clinic, his blood pressure rose and he 
developed palpitations secondary to his PTSD being 
aggravated.  However, now that he is out of the Substance 
Abuse Clinic, his PTSD has been better, and the problems with 
his blood pressure and palpitations have resolved.

After reviewing the claims file and examining the veteran, 
the VA examiner diagnosed the veteran to have essential 
hypertension.  In response to the requested opinions, the 
examiner opined that the veteran's hypertension was not 
caused by or a result of, nor chronically aggravated by the 
veteran's service-connected diabetes mellitus or PTSD.  His 
rationale for the opinion that the veteran's hypertension is 
not caused or aggravated by his service-connected diabetes 
mellitus is that the onset of hypertension was prior to that 
of the diabetes.  There is also no renal dysfunction 
secondary to diabetes noted in the treatment records.  
Furthermore, examination of the veteran's blood pressure 
determinations indicates that, overall, the veteran's blood 
pressure has been improving since the diagnosis of diabetes 
(overall trend when blood pressure data plotted is lower).  
The veteran is presently on modest doses of antihypertensives 
including Atenolol 50 mg daily and Lisinopril 20 mg daily 
(per veteran - started for renal protective effect once 
diabetes identified).  Thus no chronic, clinical aggravation 
of blood pressure is identified, and antihypertensive 
medication types and dosage changes over time are also not 
suggestive of any chronic aggravation of blood pressure by 
diabetes.

As to the examiner's rationale for the opinion that the 
veteran's PTSD has not caused or aggravated his hypertension, 
the examiner stated that there is no consensus medical 
opinion that PTSD causes or chronically aggravates essential 
hypertension.  Further, while the veteran has had blood 
pressure elevations, and medication adjustments over time, 
the overall trend of the veteran's blood pressure shows 
improvement, and he is well managed with modest doses of 
first line antihypertensives.  Thus there is no clinical 
evidence of chronic aggravation of the veteran's blood 
pressure, either by actual blood pressure determinations, or 
by evaluation of antihypertensive medications types and 
dosages.  The examiner noted the veteran's statements that he 
was in a stressful work environment that aggravated his blood 
pressure, and that, following a change in work environment, 
his stress decreased as well as his blood pressure.  In 
addition, the examiner noted that the veteran had also lost 
weight over the past few years, and this weight loss 
correlates nicely with the improvement in blood pressure, 
suggesting that the veteran's obesity may contribute 
significantly to the level of his hypertension.

After considering all the evidence, the Board finds that the 
May 2008 VA examination and the opinions rendered therein, 
when considered with the medical evidence overall, is the 
more persuasive evidence as to whether the veteran's 
hypertension is caused by or the result of, or chronically 
aggravated by the veteran's service-connected disabilities of 
PTSD and diabetes mellitus.  

Other medical evidence of record consists of VA examination 
reports from December 2003 and September 2006 and VA 
treatment records.  Both VA examiners opined that the 
veteran's hypertension was not related to his service-
connected PTSD.  In addition, the December 2003 VA examiner 
stated that, although stress has been shown to cause 
temporary blood pressure elevation, the cause or effect of 
stress in sustained hypertension is not conclusive.  He 
stated that mild blood pressure elevation from work-related 
stress is considered a normal physiological response to meet 
the demand of the body.  However, the idea of stress causing 
sustained hypertension is not well established.  

VA treatment records show that the veteran's blood pressure 
has vacillated over time, but that it has remained fairly 
well-controlled on medication, albeit often in the borderline 
range.  However, there is no medical record of the type of 
vacillations described by the veteran, and the veteran has 
failed to submit any evidence establishing such vacillations 
in his blood pressure.  Furthermore, the VA treatment records 
show that the veteran has been on two medications for his 
blood pressure - Atenolol and Lisinopril.  The only treatment 
note of record showing an increase in medication is a May 
2003 record showing that the dosage of Lisinopril was 
increased to 5 mg.  The May 2008 VA examination report, 
however, shows the veteran was taking 20 mg of Lisinopril, 
which the examiner described as a moderate dose.  However, 
per the veteran's report, this medication was not provided 
necessarily for control of hypertension so much as for renal 
protection after he was diagnosed to have diabetes mellitus.  

In support of his claim, the veteran submitted an April 2003 
mental health treatment note.  In this note, the veteran's 
psychiatrist commented that:  "Interestingly, he is one of 
the many veterans that I see whose symptom severity can be 
followed by following a physical parameter - his blood 
pressure.  Lately, in spite of changes to his medication, 
attention to diet and attention to exercise, his blood 
pressures have remained high.  The best values are only 
borderline.  This is about as direct a relationship as can be 
seen with these veterans with PTSD and can be directly linked 
to the dysfunctional cortisol feedback and the 
hypothalamic/limbic neurotransmitter derangements that occur 
in PTSD."  In addition, the medical evidence shows the 
veteran's continuing complaints of high stress levels while 
working at the Substance Abuse Clinic and blood pressure 
readings in the borderline range during that time frame.  

However, the evidence also shows that, once the veteran was 
able to transfer into a position in another clinic where his 
work-related stress was diminished, his PTSD got better and 
the problems with his blood pressure resolved (to which the 
veteran admitted at the May 2008 VA examination).  In 
addition, both the December 2003 and May 2008 VA examiners 
stated that there is no clinical evidence that stress from 
PTSD causes a permanent increase in blood pressure.  Thus, 
although this psychiatrist's comments appear to indicate a 
correlation exists between the veteran's PTSD and elevation 
of his blood pressure at that time, the medical evidence 
establishes that any affect on the veteran's hypertension 
caused by his PTSD was only temporary in nature and did not 
cause a permanent aggravation beyond its natural progression 
as, once the veteran's stress level decreased, the problems 
with his hypertension resolved.  

With regard to the veteran's statements attributing the 
elevation in his blood pressure to his PTSD, the Board 
acknowledges that, because the veteran is trained as a 
physician's assistant, he is a medical professional and is 
competent to offer his impression as to whether his PTSD 
aggravates his hypertension.  See Cohen v. Brown, 10 Vet. 
App. 128, 150 (1997); see also Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007).  The Board must, however, assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  Furthermore, in adjudicating claims, VA may take 
into account that the veteran has a personal interest in the 
outcome of the proceeding. See Pond v. West, 12 Vet. App. 
341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

The Board finds that the veteran's statements as to 
aggravation of his hypertension carry less probative value 
than the May 2008 VA examiner's opinions and statements.  
First, the veteran is only a physician's assistant while the 
May 2008 VA examination was conducted by a staff surgeon.  
Second, his statements as to the aggravation of his 
hypertension are unsupported by the clinical record, while 
the VA examiner's opinions are based upon a review of and 
substantiated by the clinical record.  Thirdly, the veteran's 
statements were made in the process of seeking monetary 
benefits from VA, whereas the VA examiner has no such self 
interest.  Finally, even if the Board were to take the 
veteran's statements as true, they fail to show that his 
hypertension was permanently aggravated by his PTSD as the 
evidence and the veteran's own admissions reveal that the 
alleged aggravation was only temporary and resolved once the 
veteran's work situation changed.

For the foregoing reasons, therefore, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran's hypertension is permanently aggravated by his PTSD.  

Further, the Board notes that the veteran has not 
specifically argued that his hypertension has been aggravated 
by his diabetes mellitus.  However, an opinion was requested 
from the May 2008 VA examiner, which opinion was against 
finding that the veteran's diabetes mellitus has either 
caused or aggravated his hypertension.  As there is no 
opposing medical opinion of record and the VA examiner's 
opinion was clearly based upon the record and sound medical 
principles, the Board finds that the preponderance of the 
evidence is also against finding that the veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus.  

As the preponderance of the evidence is against finding that 
service connection is warranted on the basis that it is 
secondary to a service-connected disability, the veteran's 
claim must be denied on that basis.  However, the Board's 
inquiry does not end here.  The Board must also consider 
whether service connection is warranted on either a direct or 
presumptive basis.

After considering all the evidence, however, the Board finds 
that service connection is not warranted on either a direct 
or presumptive basis.  Service connection means that the 
facts establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  In order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) 
(2007).  

The service treatment records are silent for complaints 
relating to high blood pressure or a diagnosis of 
hypertension.  At the time of the veteran's separation 
examination in August 1971, he made no complaints related to 
his blood pressure, nor was any abnormality found on 
examination.  Furthermore, the veteran was not diagnosed to 
have hypertension until 1997, many years after service.  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2007).   

Thus, the medical evidence fails to establish an incurrence 
of hypertension in service or within one year after 
separation from service.  Furthermore, as hypertension was 
not diagnosed until some 26 years after separation from 
service, a continuity of symptomatology is not shown.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Finally, as the veteran's 
hypertension did not manifest to a compensable degree within 
one year of his separation from service, entitlement to a 
presumption of service connection is not shown.  Thus, the 
preponderance of the evidence is against finding that a 
relationship exists between the veteran's current 
hypertension and his military service.


ORDER

Service connection for hypertension, including as secondary 
to service-connected disability, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


